DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 14, filed 12 April 2021, with respect to the rejection(s) of claim(s) 53 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection of claims 53-55 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freed et al (US 2006/0252993). Because applicant has not argued the rejection of claims 1 and 23-52, the rejection of those claims are being maintained but the finality of the rejection made in the office action mailed 12 February 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 23-25, 30, 34-44, 46, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0123327) in view of Sutermeister et al (US 2015/0174363) further in view of Webler et al (US 2004/0059288) further in view of Thompson et al (US 6413234, hereinafter Thompson ‘234).
Regarding claim 1, Miller discloses:
A steerable catheter (10; Fig. 1) comprising: a tube (12) having a proximal end (12b; ¶0028 – “proximal end 12b”), a distal end (12a), and a lumen (see Image 1 below – the cavity within tube 12 is the lumen of the tube 12b) extending therebetween, said tube (12) having a first segment (see Image 2 below) proximate said distal end (12a) and second segment (Image 2) that extends proximally from said first segment toward said proximal end (12b), a first pull wire (20; Fig. 3A) disposed within a first side lumen (25’; Fig. 4D1; ¶0052 – the pull wire tube precursor 25’ forms a side lumen through which pull wire 20 extends) of the tube (12), and extending from the distal end (12a) to the proximal end (12b) of the tube (12), said first pull wire (20) comprising first wound segment (Image 2) which is wound about a longitudinal axis of the tube (Fig. 4D1) in the second segment of the tube (12), with the first wound  (Fig. 4D1 – the pull wire 20 within lumen 25’ makes three turns around the longitudinal axis of the tube and therefore is dispersed circumferentially about that axis); wherein the first pull wire (20) extends distally within the first segment (Image 2 – the first straight segment is this distal extension) from the first wound segment (Image 2) in a straight distal segment (Image 2 – first straight segment of Image 2) of the first pull wire (20).
Image 1. Annotated portion of Fig. 3A

    PNG
    media_image1.png
    349
    427
    media_image1.png
    Greyscale

Image 2. Annotated portion of Fig. 4D1

    PNG
    media_image2.png
    284
    851
    media_image2.png
    Greyscale

Miller discloses all of the elements of the claim but is silent regarding “a second pull wire disposed within a second side lumen of the tube,” “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube,” and “[a] straight3213/851C distal segment of the first pull wire and [a] straight distal segment of the second pull wire extend distally on opposite sides of the tube.”
Regarding “a second pull wire disposed within a second side lumen of the tube” and the resulting two pull wires “extend[ing] distally on opposite sides of the tube,” Sutermeister teaches a steerable (102; Fig. 3A; ¶0008) that has a plurality of steering wires (116; ¶0037) in respective side lumens (in the form of sheaths) that are wound in parallel around the catheter tube. Sutermeister specifically discusses the plurality of steering wires being two wires (¶0030). This would result in a second pull wire disposed in a second lumen that is wound in the first direction parallel to the first pull wire dispersed circumferentially about the longitudinal axis of the tube, resulting in the first straight segment of each wire being disposed on opposite sides of the tube. Sutermeister is silent regarding providing a second pull wire in a single pull wire device. However, Thompson ‘234 teaches that providing a catheter with more than one steering wire results in “bending of the distal section at more than one location and in more than one direction” to allow for more complex bending of the distal end (Col. 2:22-29). In addition, Miller is concerned with navigating tortuous anatomy (¶0006, 0008) and Thompson ‘234 is concerned with mapping complex curves and multiple planes within the body (Col. 2:10-21), and both are therefore concerned with being able to manipulate a catheter into a specific shape that allows the user to reach a particular location in a target area in order to perform a procedure as desired. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate two pull wires as taught by Sutermeister in order to bend the distal end of the catheter in more than one direction and thereby more easily access a target location, as recognized by Thompson ‘234.
Regarding “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube,” the limitation requires that the wound segments be fully (or functionally) capable of reducing whipping, which occurs when the distal end of the catheter does not follow the rotation applied to the catheter on the proximal end in a smooth and continuous manner (Webler ¶0012). Both Miller and Sutermeister teach wound segments but are silent regarding their effect on whipping. However, Webler teaches that whipping may be reduced in a steerable catheter device by spiraling the tendon (interpreted as the pull wire, Webler ¶0004) around the shaft of the catheter (¶0067). As such, the wound segment of Miller, duplicated in view of Sutermeister, provides sufficient structure to fulfill the limitation “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube.”
claim 23, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 1, where the duplication of wires taught by Sutermeister would result in a second pull wire disposed in a second lumen that is wound in the first direction parallel to the first pull wire dispersed circumferentially about the longitudinal axis of the tube (Sutermeister, Fig. 3A – the multiple wires as taught by Sutermeister are parallel and wind around the tube along the longitudinal axis of the tube, with the straight segments of the pull wires also parallel to one another). 
Regarding claim 24, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 1 but is silent regarding “the first pull wire and second pull-wire are counter-wound.” However, Webler further teaches wires in a steerable catheter that use wound wires to reduce whipping that provide one wire spiraled clockwise and a second wire counter-clockwise (¶0073). There are a finite number of identified, predictable solutions for winding two sets of wires in a steerable catheter: winding them in parallel (as taught by Sutermeister Fig. 3A) and counter-winding them (as taught by Webler ¶0073). A person of ordinary skill in the art could have pursued any of the known solutions with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wires of Miller in view of Sutermeister to counter wind the pull wires of the device since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 25, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses: 
The steerable catheter of claim 1, wherein: the first pull wire extends proximally from the first wound segment (Image 2) in a straight proximal segment (Image 2) of the first pull wire (20) and the second pull wire (duplication in view of Sutermeister, ¶0037, Fig. 3A) extends proximally from the second wound segment, in a straight proximal segment of the second pull wire (duplication in view of Sutermeister), and said straight proximal segment of the first pull wire (20) and said straight proximal segment of the second pull wire (duplicated in view of Sutermeister) extend proximally on opposite side of the tube (duplicated in view of Sutermeister).
Regarding claim 30, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
(20) and second wound segments (duplicated in view of Sutermeister, ¶0037, Fig. 3A) each comprise three turns about the longitudinal axis of the tube (Miller, Fig. 4D1).
Regarding claim 34, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 1, but is silent regarding “the wound segments are configured to minimize changes in curve geometry when the tube is rotated around a long axis of the tube while constrained within a curve.” However, Webler further teaches that spiraling tendons (pull wires) around the shaft of a steerable catheter can minimize changes in curve geometry when the tube is rotated around a long axis of the tube (¶0078). This teaching establishes that the wound segments taught by Miller in view of Sutermeister is fully capable of minimizing changes in curve geometry even when the device is constrained within a curve.
Regarding claim 35, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter of claim 1, wherein: the wound segments (Image 2; duplicated in view of Sutermeister, ¶0037, Fig. 3A) configured to reduce whipping (as evidenced by Webler, ¶0067, in any condition when the tube is rotated around a long axis of the tube, and is fully capable of doing so “while constrained within a curve of a vessel with a patient's body” as required by the claim). 
Regarding claim 36, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter of claim 1, wherein: the wound segments (Image 2; duplicated in view of Sutermeister, ¶0037, Fig. 3A) configured to reduce whipping (as evidenced by Webler, ¶0067, in any condition when the tube is rotated around a long axis of the tube, and is fully capable of doing so “while the second segment is constrained within a curve of a vessel with a patient's body” as required by the claim). 
Regarding claim 37, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 1, but is silent regarding “the wound segments are configured to minimize changes in curve geometry when the tube is rotated around a long axis of the tube while constrained within a curve.” However, Webler further teaches that spiraling tendons (pull wires) around the shaft of a steerable catheter can minimize changes in curve geometry when the tube is rotated around a long axis of the tube (¶0078). This teaching establishes that the wound segments taught by Miller in view of fully capable of minimizing changes in curve geometry even when the device is deployed within a vessel of a patient. 
Regarding claim 38, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 1, but is silent regarding “the wound segments are configured to minimize changes in curve geometry when the tube is rotated around a long axis of the tube while constrained within a curve.” However, Webler further teaches that spiraling tendons (pull wires) around the shaft of a steerable catheter can minimize changes in curve geometry when the tube is rotated around a long axis of the tube (¶0078). This teaching establishes that the wound segments taught by Miller in view of Sutermeister is fully capable of minimizing changes in curve geometry even when the device is deployed within a vessel of a patient and the wound segment is disposed in a bend of the vessel. 
Regarding claim 39, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter of claim 1 or 25, wherein: said first (20) and second pull wires (duplicated in view of Sutermeister, ¶0037, Fig. 3A) comprise first and second straight distally extending segments (Image 2; duplicated in view of Sutermeister) extending distally from the respective wound segments (Image 2); and the first and second straight distally extending segments (Image 2; duplicated in view of Sutermeister) are disposed within the first segment of the tube (Image 2); and the first and second wound segments (Image 2) are disposed in the second segment of the tube (Image 2; duplicated in view of Sutermeister).
Regarding claim 40, Miller discloses:
A method of accessing a target site in a vessel of a patient, said method comprising the steps of: providing a steerable catheter comprising: a tube (12) having a proximal end (12b; ¶0028 – “proximal end 12b”), a distal end (12a), and a lumen (see Image 1 below – the cavity within tube 12 is the lumen of the tube 12b) extending therebetween, said tube (12) having a first segment (Image 2) proximate said distal end (12a) and second segment (Image 2) that extends proximally from said first segment toward said proximal end (12b), a first pull wire (20; Fig. 3A) disposed within a first side lumen (25’; Fig. 4D1; ¶0052 – the pull wire tube precursor 25’ forms a side lumen through which pull wire 20 extends) of the tube (12), and extending from the distal end (12a) to the proximal end (12b) of the tube (12), said first pull wire (20) comprising first wound segment (Image 2) which is wound about a longitudinal axis of the tube (Fig. 4D1)  (12), with the first wound segment dispersed circumferentially about the longitudinal axis of the tube (Fig. 4D1 – the pull wire 20 within lumen 25’ makes three turns around the longitudinal axis of the tube and therefore is dispersed circumferentially about that axis); inserting the steerable catheter into a vessel of the patient (¶0092 – device is inserted into a patient’s vessel), and navigating the steerable catheter through the vessel of the patient (¶0092) until the first segment of the tube is disposed proximate the target site (¶0092) and the second segment is disposed across a curve in the vessel (¶0092 – when the target is within a vessel, the second segment is disposed across the vessel, which is also curved); and operating the pull wire to deflect the first segment of the tube (¶0029 – the singular pull wire is used to deflect the first segment of the tube); and rotating the tube about the long axis of the tube while the steerable catheter is disposed within the vessel (¶0089). 
Miller discloses all of the steps of the method but is silent regarding “a second pull wire disposed within a second side lumen of the tube,” “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube,” and “operating one or both of the pull wires to deflect the first segment of the tube.” 
Regarding “a second pull wire disposed within a second side lumen of the tube” and “operating one or both of the pull wires to deflect the first segment of the tube,” Sutermeister teaches a steerable catheter (102; Fig. 3A; ¶0008) that has a plurality of steering wires (116; ¶0037) in respective side lumens (in the form of sheaths) that are wound in parallel around the catheter tube. Sutermeister specifically discusses the plurality of steering wires being two wires (¶0030). This would result in a second pull wire disposed in a second lumen that is wound in the first direction parallel to the first pull wire dispersed circumferentially about the longitudinal axis of the tube, resulting in the first straight segment of each wire being disposed on opposite sides of the tube. Sutermeister further teaches that this plurality of pull wires can be operated such that “some, each, or all of the plurality of steering wires” are “connected to a handle disposed at the proximal end” of the device (¶0038). Sutermeister is silent regarding a motivation for providing a second pull wire in a single pull wire device. However, Thompson ‘234 teaches that providing a catheter with more than one steering wire results in “bending of the distal section at more than one location and in more than one direction” to allow for more complex bending of the distal end (Col. 2:22-29). In addition, Miller is concerned with navigating tortuous anatomy (¶0006, 0008) and (Col. 2:10-21), and both are therefore concerned with being able to manipulate a catheter into a specific shape that allows the user to reach a particular location in a target area in order to perform a procedure as desired. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate two pull wires as taught by Sutermeister in order to bend the distal end of the catheter in more than one direction and thereby more easily access a target location, as recognized by Thompson ‘234.
Regarding “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube,” the limitation requires that the wound segments be fully (or functionally) capable of reducing whipping, which occurs when the distal end of the catheter does not follow the rotation applied to the catheter on the proximal end in a smooth and continuous manner (Webler ¶0012). Both Miller and Sutermeister teach wound segments but are silent regarding their effect on whipping. However, Webler teaches that whipping may be reduced in a steerable catheter device by spiraling the tendon (interpreted as the pull wire, Webler ¶0004) around the shaft of the catheter (¶0067). As such, the wound segment of Miller, duplicated in view of Sutermeister, provides sufficient structure to fulfill the limitation “the wound segments are configured to reduce whipping when the tube is rotated around the longitudinal of the tube.”
Regarding claim 41, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40, where the duplication of wires taught by Sutermeister (¶0037, Fig. 3A) would result in a second pull wire disposed in a second lumen that is wound in the first direction parallel to the first pull wire dispersed circumferentially about the longitudinal axis of the tube (Sutermeister, Fig. 3A – the multiple wires as taught by Sutermeister are parallel and wind around the tube along the longitudinal axis of the tube, with the straight segments of the pull wires also parallel to one another). 
Regarding claim 42, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40 but is silent regarding “the first pull wire and second pull-wire are counter-wound.” However, Webler further teaches wires in a steerable catheter that use wound wires to reduce whipping that provide one wire spiraled clockwise and a second wire counter-clockwise (¶0073). There are a finite number of identified, predictable solutions for winding two sets of wires in a steerable catheter: winding Sutermeister Fig. 3A) and counter-winding them (as taught by Webler ¶0073). A person of ordinary skill in the art could have pursued any of the known solutions with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the wires of Miller in view of Sutermeister to counter wind the pull wires of the device since it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 43, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The method of claim 40, wherein: the first pull wire extends proximally from the first wound segment (Image 2) in a straight proximal segment (Image 2) of the first pull wire (20) and the second pull wire (duplication in view of Sutermeister, ¶0037, Fig. 3A) extends proximally from the second wound segment, in a straight proximal segment of the second pull wire (duplication in view of Sutermeister), and said straight proximal segment of the first pull wire (20) and said straight proximal segment of the second pull wire (duplicated in view of Sutermeister) extend proximally on opposite side of the tube (duplicated in view of Sutermeister).
Regarding claim 44, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40, where the steerable catheter of Miller comprises at least two pull wires as taught by Sutermeister (¶0037, Fig. 3A) and the wound segments are dispersed about the circumference of the steerable catheter as taught by Miller in Fig. 4D1.
Regarding claim 46, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The method of claim 11, wherein the target site is an iliac artery of a patient and the curve is an iliac bifurcation of the patient (¶0084 – the iliac bifurcation can be crossed, putting the curve around the iliac bifurcation, and the target vessel can include arteries in the hip, including the iliac artery, on the way to the heart).
Regarding claim 50, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The method of claim 11, wherein the target site is a peripheral blood vessel of a patient and the curve is a tortuosity between the target site and an entry point into the vasculature of the patient (¶0079 – ).
Regarding claim 51, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The method of claim 11, wherein the target site is a carotid artery of a patient and the curve is a bifurcation of the brachiocephalic trunk or the aorta of the patient (¶0008 – the device treats the carotid artery and aorta; to get to the carotid artery, the device has to pass through the aorta).
Regarding claim 52, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40, “wherein the steerable catheter is further characterized in that: the first pull wire extends distally within the first segment of the tube from the first wound segment in a straight distal segment of the first pull wire and the second pull wire extends distally within the first segment of the tube from the second wound segment, in a straight distal segment of the second pull wire, and said straight distal segment of the first pull wire and said straight distal segment of the second pull wire extend distally on opposite sides of the tube” as detailed in the rejection of claim 1.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Lee et al (US 2011/0282379).
Regarding claim 26, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter (10) of claim 1, 23, 24 or 25, wherein: in the first segment of the tube (12), a wall of the tube (12) consists of an inner tube (24’; Fig. 4D1), the first pull wire (20) disposed within the first side lumen (25’) of the tube (25) and the second pull wire disposed within the second side lumen of the tube (duplicated in view of Sutermeister, ¶0037, Fig. 3A), a braid disposed about the inner tube and pull wires (¶0046 – the relied upon embodiment is the catheter without the coil 26 and with a braid 32 in Fig. 3), and an outer tube (34; Fig. 3A) disposed about the braid (Fig. 3). 
Examiner notes that the relied upon embodiment of construction of Miller is that of ¶0049 where the side lumen 25’ is formed as a multi-lumen extrusion, thereby eliminating the heat shrink tube 72 of Fig. 4D1. In addition, the co-extruded outer tube of ¶0041 eliminates the spine 36 of Fig. 3.
Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses all of the elements of the claim but is silent regarding “in the first segment of the tube … a braid embedded in a low durometer (140, ¶0096) of a guide tube where the braid is embedded in the polymer of the catheter. This would result in the braid of Miller being embedded in the 35 D polymer (low durometer) cover (34) of the tube (12; Fig. 3; ¶0038). In other words, the braid would extend to the first segment of the tube. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to embed the braid layer in the low durometer tube of Miller within the first segment of the tube as taught by Lee in order to act as an additional support structure for axial movement of the guide catheter during use.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Lee further in view of McWeeney et al (US 2012/0209073).
Regarding claim 27, Miller in view of Sutermeister, Webler, Thompson ‘234, and Lee discloses:
The steerable catheter (10) of claim 26, wherein: in the second segment of the tube (12), the wall of the tube (12) consists of an inner tube (24’; Fig. 4D1), the wound segments (Image 2) of the pull wires (20, duplicated in view of Sutermeister, ¶0037, Fig. 3A), the braid (¶0046) embedded in a low durometer polymer disposed about the inner tube and pull wires (in view of Lee teaching), and an outer tube (34; Fig. 3A) disposed about the braid (Fig. 3). 
Miller in view of Sutermeister, Webler, Thompson ‘234, and Lee discloses all of the elements of the claim but is silent regarding “an additional braid disposed about the braid.” However, McWeeney teaches a two-part cover with an additional braid (56; Fig. 2) and an outermost cover (58) in order to add strength to the body of the catheter (¶0082-0083). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate the additional braid and outermost cover of McWeeney in order to strengthen and vary the stiffness of a proximal segment of the catheter.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Lee further in view of Rosenman et al (US 2006/0135961).
Regarding claim 28, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
(10) of claim 1 or 25, wherein: in the first segment of the tube (12), the wall of the tube (12) consists of an inner tube (24’; Fig. 4D1), the first pull wire (20) disposed within the first side lumen (25’) of the tube (25) and the second pull wire disposed within the second side lumen of the tube (duplicated in view of Sutermeister, ¶0037, Fig. 3A), a braid disposed about the inner tube and pull wires (¶0046 – the relied upon embodiment is the catheter without the coil 26 and with a braid 32 in Fig. 3), and an outer tube (34; Fig. 3A) disposed about the braid (Fig. 3). 
Examiner notes that the relied upon embodiment of construction is that of ¶0049 where the side lumen 25’ is formed as a multi-lumen extrusion, thereby eliminating the heat shrink tube 72 of Fig. 4D1. In addition, the co-extruded outer tube of ¶0041 eliminates the spine 36 of Fig. 3.
Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses all of the elements of the claim but is silent regarding “a liner” and “in the first segment … a braid embedded in a low durometer polymer.”
Regarding “in the first segment … a braid embedded in a low durometer polymer,” Lee teaches a braid layer as part of a first segment (140, ¶0096) of a guide tube where the braid is embedded in the polymer of the catheter. This would result in the braid of Miller being embedded in the 35 D (low durometer) polymer of tube 12 (¶0038). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to embed the braid layer in the low durometer tube of Miller within the first segment of the tube as taught by Lee in order to act as an additional support structure for axial movement of the guide catheter during use.
Regarding “a liner,” Rosenman teaches a liner (10; Fig. 5) disposed within an inner tube (8d; ¶0035) that enables other devices to slide through the catheter easily and smoothly (¶0042). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate the liner of Rosenman in order to enable other devices to slide through the catheter easily and smoothly, as taught by Rosenman.
Regarding claim 29, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter (10) of claim 1 or 25, wherein: in the second segment of the tube (12), the wall of the tube (12) consists of an inner tube (24’; Fig. 4D1), the wound segments (Image 2) of the pull wires (20, duplicated in view of Sutermeister, ¶0037, Fig. 3A), a braid (¶0046) disposed about the inner (¶0046 – the relied upon embodiment is the catheter without the coil 26 and with a braid 32 in Fig. 3), and an outer tube (34; Fig. 3A) disposed about the braid (Fig. 3). 
Examiner notes that the relied upon embodiment of construction is that of ¶0049 where the side lumen 25’ is formed as a multi-lumen extrusion, thereby eliminating the heat shrink tube 72 of Fig. 4D1. In addition, the co-extruded outer tube of ¶0041 eliminates the spine 36 of Fig. 3.
Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses all of the elements of the claim but is silent regarding “a liner” or the braid being “embedded in a low durometer polymer.” 
Regarding “a liner,” Rosenman teaches a liner (10; Fig. 5) disposed within an inner tube (8d; ¶0035) that enables other devices to slide through the catheter easily and smoothly (¶0042). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate the liner of Rosenman in order to enable other devices to slide through the catheter easily and smoothly, as taught by Rosenman.
Regarding “a braid embedded in a low durometer polymer,” Lee teaches a braid layer as part of a guide tube where the braid is embedded in the polymer of the catheter. This would result in the braid of Miller being embedded in the 35 D (low durometer) polymer of tube 12 (¶0038). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to embed the braid layer in the low durometer tube of Miller within the first segment of the tube as taught by Lee in order to act as an additional support structure for axial movement of the guide catheter during use.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Webler further in view of Thompson ‘234 further in view of Thompson et al (US 5358478, hereinafter Thompson ‘478) further in view of Freed et al (US 2006/0252993).
Regarding claim 31, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter (10) of claim 1, further comprising a handle (14; Fig. 8) fixed to the tube (12) of the steerable catheter tube (¶0027), said handle (14) comprising: a steering lever (22) rotatably secured to the handle (¶0071) at a fulcrum (84) (¶0072), with the first pull wire (20) fixed to the steering lever (22) (¶0072); and a disc (90) rotationally fixed to the steering lever (20).

Regarding “with the first and second pull wires fixed to the steering lever on opposite sides of the fulcrum,” Thompson ‘438 teaches attaching pull wires (56, 58; Fig. 6) attached to opposite lateral edges of an internal portion of the steering lever (23), which is attached to an external portion of the steering lever (34; Fig. 1), in order to allow a user to selectively apply tension to the wires (Col. 2, lines 57-64). This would result in the wires being attached to opposite sides of a fulcrum, or pivoting point. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to attach pull wires on opposite sides of a fulcrum as taught by Thompson ‘438 in order to selectively apply tension to the pull wires to control catheter deflection, as taught by Thompson ‘438.
Regarding “a brake disposed on the handle,” Freed teaches a brake (340; Fig. 12) as part of a handle (132) of a guide catheter where rotation of the brake prevents rotation of a disc (¶0089-0091). Freed further teaches that a brake in the handle of a steerable catheter acts as a locking mechanism to lock a catheter in a desired deflection position during use (¶0089). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate the brake of Freed because such a modification would be the result of applying a known technique (using a brake to lock a rotating member of Freed) to a known device ready for improvement (the catheter of Miller without a brake) to yield predictable results (locking a desired deflection of the catheter). 
Regarding claim 32, Miller in view of Sutermeister, Webler, Thompson ‘234, Thompson ‘438, and Freed discloses the steerable catheter of claim 9 where the brake (Freed; 340) taught by Freed further comprises a brake lever (344; Fig. 12) and a cam plate (350) that interferes with the disc (288, 290) to prevents the disc from rotating (¶0091).
Claim 45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Shah et al (NPL “The Heart: Anatomy, Physiology and Exercise Physiology”, previously attached).
claim 45, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40 and the target site being the left atrium (¶0090) but is silent regarding “the curve is a transition from an inferior vena cava to an atrial septum of the patient” However, Shah teaches that a flow path exists between the vena cava and the left atrium (Table 1.2, page 5; Fig. 1.5, pg 12), which would result in a steerable catheter being curved through a transition between the inferior vena cava to the atrial septum when guided to the left atrium. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have guided the device of Miller to the left atrium through a transition from an inferior vena cava to an atrial septum in order to follow an existing flow path, as taught by Shah, to perform a procedure as desired by the user.
Regarding claim 47, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40 but is silent regarding “the target site is a left ventricle of a patient” and “the curve is an aortic arch of the patient.” However, Shah teaches that a flow path exists between the aortic arch and left ventricle (Table 1.4, pg 9; Fig. 1.5, pg 12), which would result in a steerable catheter being curved through the aortic arch and the aorta when guided to the left ventricle. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have guided the device of Miller to the left ventricle through the aortic arch in order to follow an existing flow path, as taught by Shah, to perform a procedure as desired by the user.
Regarding claim 48, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40 but is silent regarding “the target site is a coronary artery of a patient” and “the curve is an aortic arch of the patient.” However, Shah teaches that a flow path exists between the aortic arch and a coronary artery (Section 1.2.3, pg 6; Table 1.4, pg 9; Fig. 1.5, pg 12), which would result in a steerable catheter being curved through the aortic arch and the aorta when guided to a coronary artery. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have guided the device of Miller to a coronary artery through the aortic arch in order to follow an existing flow path, as taught by Shah, to perform a procedure as desired by the user.
Regarding claim 49, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the method of claim 40 but is silent regarding “the target site is an aortic valve of a patient” and “the curve is an aortic arch of the patient.” However, Shah teaches that a flow path exists between the aortic arch and (Table 1.4, pg 9; Fig. 1.5, pg 12), which would result in a steerable catheter being curved through the aortic arch and the aorta when guided to the aortic valve. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have guided the device of Miller to the aortic valve through the aortic arch in order to follow an existing flow path, as taught by Shah, to perform a procedure as desired by the user.
Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Thompson ‘438.
Regarding claim 53, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses:
The steerable catheter of claim 1, further comprising a handle (14; Fig. 18) fixed to the tube (12).
Miller in view of Sutermeister, Webler, and Thompson ‘234 is silent regarding “said handle comprising: means for selectively tensioning the first pull wire without tensioning the second pull wire, or tensioning the second pull wire without tensioning the first pull wire, to provide bidirectional steering of the deflectable segment.” However, Thompson ‘438 teaches a handle (20; Fig. 6) attached to pull wires (56, 58; Fig. 6), where the pull wires are attached to opposite lateral edges of an internal portion of a steering lever (23), which is attached to an external portion of the steering lever (34; Fig. 1), in order to allow a user to selectively apply tension to the wires in order to change the deflection of the distal end of the device (Col. 2, lines 57-64). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to provide a means for selectively tensioning one wire at a time in a steerable catheter by attaching pull wires on opposite sides of a fulcrum as taught by Thompson ‘438 in order to selectively apply tension to the pull wires to change the deflection of the distal end of the device as desired, as taught by Thompson ‘438.
Regarding claim 54, Miller in view of Sutermeister, Webler, and Thompson ‘234 discloses the steerable catheter of claim 53, where “the means for selectively tensioning” taught by Thompson ‘438 comprises a steering lever (34; Fig. 1) rotatably secured to the handle (20) at a fulcrum (23), with the first and second pull wires (56, 58; Fig. 6) attached to opposite lateral edges of the fulcrum (23). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to provide a means for selectively tensioning one wire at a time in a .
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sutermeister further in view of Webler further in view of Thompson ‘234 further in view of Thompson ‘438 further in view of Freed.
Regarding claim 55, Miller in view of Sutermeister, Webler, Thompson ‘234, and Thompson ‘438 discloses the steerable catheter of claim 54 and further discloses a disc (90) rotationally fixed to the steering lever (20) but is silent regarding a brake. However, Freed teaches a brake (340; Fig. 12) as part of a handle (132) of a guide catheter where rotation of the brake prevents rotation of a disc (¶0089-0091). Freed further teaches that a brake in the handle of a steerable catheter acts as a locking mechanism to lock a catheter in a desired deflection position during use (¶0089). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Miller to incorporate the brake of Freed because such a modification would be the result of applying a known technique (using a brake to lock a rotating member of Freed) to a known device ready for improvement (the catheter of Miller without a brake) to yield predictable results (locking a desired deflection of the catheter). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783